Citation Nr: 1740129	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a disability manifested by chest pain, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected orthopedic disabilities.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected orthopedic disabilities.


REPRESENTATION

The Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May and June 2010 by a Regional Offices (RO) of the Department of Veterans Affairs (VA).

In April 2015, the Veteran appeared at a hearing conducted at the Board's Central Office by the undersigned Veterans Law Judge.  

In September 2015, the Board issued a decision reopening a previously denied claim and granting service connection for pseudofolliculitis barbae.  The Board also granted service connection for erectile dysfunction.  At that time, the Board remanded the remaining claims for further development.  


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied service connection for a disability manifested by chest pain.  The Veteran did not appeal the decision.

2.  Since September 1995, newly submitted evidence of record fails to show a disability manifested by chest pain.  

3.  The Veteran does not have a left ankle disability.  


CONCLUSIONS OF LAW

1.  The September 1995 rating decision, which denied service connection for a disability manifested by chest pain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  New and material evidence has not been submitted, and the claim of service connection for disability is manifested by chest pain is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for service connection for left ankle disability, to include as secondary to a service-connected orthopedic disability, have not been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Claim to Reopen

The Veteran is seeking to reopen his previously denied service connection claim for a disability manifested by chest pain.  

The RO denied the Veteran's initial service connection claim for a disability manifested by chest pain in September 1995.  As the Veteran did not initiate an appeal of this decision or submit any relevant evidence within one year of the issuance of the September 1995 rating decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), it was stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the September 1995 rating decision, the RO denied the Veteran's initial service connection claim for a disability manifested by chest pain as not well-grounded, because the evidence then of record failed to reflect any disability manifested by chest pain.  In that regard, the RO noted that the Veteran's in-service echocardiogram findings of sinus bradycardia with cardiac arrhythmia are only test abnormalities and do not constitute a disparate, diagnosable disability.  Likewise, newly associated evidence of record, including the Veteran's recent VA treatment records obtained pursuant to the Board's 2015 remand directives, and the results of an October 2015 VA cardiac examination, fail to reflect a currently-diagnosed disability (other than service-connected PTSD) that is manifested by chest pain.  Specifically, while recent VA treatment records include echocardiogram findings of sinus bradycardia, no cardiac disability was diagnosed either by the Veteran's treatment providers or by the VA examiner who conducted the Veteran's October 2015 VA cardiac examination.  Rather, the VA examiner determined that the Veteran's chest pain had a likely noncardiac-related etiology and opined that as the Veteran reports experiencing chest pain in times of stress or anxiety, he would likely alleviate this anxiety-related chest pain by taking his prescribed psychiatric medications regularly, noting that the Veteran's prescription medication refill history indicated that the Veteran did not take these medications regularly.  

In sum, as the newly associated evidence of record fails to reflect sufficient evidence of a current disability (other than service-connected PTSD) that is manifested by chest pain, the newly associated evidence fails to relate to the reason the Veteran's claim was initially denied; thus, the newly associated evidence is not material and is therefore insufficient to reopen the previously-denied claim.  The symptom of chest pain is observable by a lay person and can perhaps lead to a diagnosis by a competent medical professional.  A lay person cannot competently provide a diagnosis of heart disease for instance, as it is a complex medical question concerning an internal organ that requires medical testing.  Thus, evidence of chest pain, which existed at the time of the September 1995 rating decision, without more, cannot further trigger further duties to assist or meet the low threshold for reopening the claim.

Accordingly, the previously denied claim of service connection for a disability manifested by chest pain is not reopened and, as such, the benefit-of-the-doubt doctrine does not apply.  Although the RO reopened the claim and denied the claim on the merits in the most recent supplemental statement of the case, the Board is not bound by the reopening and finds that the claim is not reopened in this case.

Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

With regard to the Veteran's claim seeking service connection for a left ankle disability, the Board remanded this claim in September 2015 to obtain the Veteran's recent VA treatment records and, based on his credible reports of experiencing a current left ankle impairment, a VA examination to determine the nature and etiology of any current left ankle disability.  However, while the RO obtained the Veteran's treatment records and afforded the Veteran a VA ankle examination in October 2015, neither the treatment records nor the examination report reflect that the Veteran has a current left ankle disability.  The October 2015 VA examination report is particularly persuasive as the examiner (a physician) noted normal diagnostic testing with x-rays interpreted as normal without arthritis.  Additionally, the physical examination was normal and the examiner concluded that the Veteran does not have a current diagnosis associated with the claimed left ankle condition.

Given the lack of a diagnosis of a left ankle disability at any point during the appeal period, the first element of service connection (evidence of a current diagnosis of the claimed disability) has not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  While medical diagnosis is not always categorically required, in this case, the medical evidence is sufficient to determine that the Veteran has not met the burden of showing a current disability.

Accordingly, as the Veteran does not have a current left ankle disability, the preponderance of evidence is against his related service connection claim.  Thus, there is no reasonable doubt to be resolved, and service connection for a left ankle disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The previously-denied service connection claim for a disability manifested by chest pain is not reopened.

Service connection for a left ankle disability is denied.  


REMAND

With regard to the Veteran's claim seeking service connection for a left hip disability, the Board remanded this claim to obtain a sufficient VA medical opinion addressing the etiology of the Veteran's left hip degenerative joint disease, affirmatively diagnosed during the June 2012 VA examination performed during the pendency of this appeal.  However, during the October 2015 VA examination performed pursuant to the Board's remand directives, the VA examiner concluded that the Veteran does not have a current left hip disability, and thus did not render the requested opinion.  Unlike the left ankle claim, given that the Veteran was diagnosed with a left hip disability during the course of this appeal, a medical opinion regarding the etiology of that diagnosed hip disability must be obtained.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, this issue is REMANDED for the following actions:

1.  Request that the VA examiner who performed the Veteran's October 2015 VA orthopedic examination render an opinion regarding the etiology of the Veteran's left hip degenerative joint disease, diagnosed during the Veteran's June 2012 VA examination.  The Veteran's claims file must be provided to the examiner for review.  

The examiner is advised that although he determined that the Veteran does not have a current left hip disability during the October 2015 examination, for the purposes of this opinion, he must address the etiology of the Veteran's left hip degenerative joint disease (diagnosed during the Veteran's June 2012 examination) and assume the presence of this disability as fact for the purposes of rendering this opinion, unless the diagnosis was rendered in error.  If the diagnosis was erroneous, a complete explanation must accompany the conclusion that the diagnosis was erroneous.  

Assuming the diagnosis was not erroneous, the examiner must state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's left hip degenerative joint disease is either directly related to service or caused or aggravated by his service-connected lumbar spine disability with radiculopathy of his bilateral lower extremities, right hip disability, right femur disability, right ankle disability, and/or bilateral knee disabilities.

When rendering this opinion, the examiner is asked to consider and comment on the clinical significance of the Veteran's credible reports that he sustained many undocumented injuries during service while performing parachuting exercises, including injuries to his left hip.  

The examiner is further advised that the legal term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.

If aggravation of the Veteran's left hip disability by any of the aforementioned service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of the left hip disability prior to aggravation by the service-connected disability.

A complete rationale must be provided for the requested opinion.  

2.  Finally, readjudicate the Veteran's service connection claim for a left hip disability.  If the claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


